Citation Nr: 0712933	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-20 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility to Dependents' Educations 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from June 1956 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied claims for service 
connection for the cause of the veteran's death and 
eligibility to Dependents' Educations Assistance.

The appellant testified before a Decision Review Officer at a 
local RO hearing in July 2004.  She also testified before the 
undersigned Veterans Law Judge at a travel Board hearing in 
December 2006.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The veteran served in Vietnam from April 15, 1968 to 
March 20, 1969.

2.  The veteran died in November 2002; hepatocellular 
carcinoma (cancer of the liver) was certified as the 
immediate cause of death on the veteran's death certificate.

3.  At the time of his death, the veteran was not service-
connected for any disabilities, including prostate cancer.

4.  Liver cancer was not manifested during service or within 
one year after the veteran's discharge from service, and 
competent medical evidence is against a showing that liver 
cancer was related to service or to the veteran's history of 
prostate cancer.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.312 (2006).

2.  The basic eligibility criteria for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met and the claim must be 
denied as a matter of law.  38 U.S.C.A. §§ 3501, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326(a), 21.3021 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in February 2003 and June 2005.  Those letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing her claims, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claims, and requested that 
the appellant send in evidence in her possession that would 
support her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Factual Background

The veteran's DD Form 214 indicates that he served in Vietnam 
between April 1968 and March 1969.  Among other awards and 
decorations, he received the Vietnam Service Medal, Vietnam 
Cross at Gallantry with Palm, and the Vietnam Campaign Medal 
with Device.  

Service medical records are negative for treatment or 
diagnoses of liver cancer.  Service records dated in April 
1975 show treatment with antabuse for a drinking problem, as 
well as participation in an alcoholic rehabilitation program.  
The April 1977 physical examination for retirement purposes 
was normal in all relevant aspects.

Records on file show a history of prostate cancer beginning 
in 1985.  A post-service medical record dated in December 
1996 from the University of Alabama Hospital, notes a history 
of a transurethral resection in 1992, and notes the veteran's 
continued symptoms of voiding difficulties.  However, a 
February 1997 cystoscopy and hydrodistention of the bladder 
revealed the symptoms to be the result of interstitial 
cystitis.  

Additional post-service records from the Kirklin Clinic show 
that the veteran was initially diagnosed and treated for 
hepatocellular carcinoma in July 2002.  The initial 
evaluation report indicated that the veteran had a 
significant history of alcohol and tobacco use in the past, 
and a history of prostrate cancer in 1985 with transurethral 
resection.  A September 2002 record from the Kirklin Clinic 
shows that cirrhotic morphology of the liver was found during 
a computed tomography (CT) of the abdomen.  An additional 
clinical record, also dated in September 2002, reflects that 
an examination of the rectum was unremarkable.  An October 
2002 record reveals the treating physician's opinion that the 
veteran's worsening liver function was possibly related to 
his underlying cirrhosis and certainly could be related to 
the progression of the malignancy.  

In August 2004, VA arranged for review of the veteran's 
claims file with the goal of obtaining a medical opinion as 
to the likelihood that the veteran's prostate cancer 
contributed to the liver cancer that led to his death.  The 
VA examiner indicated that the veteran was diagnosed with 
prostate cancer in 1985 and that the condition was treated 
with transurethral resection of the prostate.  The examiner 
noted that when the veteran underwent a needle biopsy of the 
liver tumor some years later, the tumor was positive for 
hepatocellular carcinoma, which is a primary tumor of the 
liver.   The examiner stated that there was no evidence of a 
secondary from prostate cancer, and that the veteran had not 
received radiotherapy or chemotherapy for prostate cancer.  
The examiner gave a medical opinion as follows:  "It is not 
likely that the prostate cancer materially contributed to the 
veteran's death on November, [redacted], 2002 from liver cancer.  The 
examiner noted that the CT scan revealed diffuse cirrhotic 
changes associated with multifocal hepatoma.



Analysis

A.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
malignant tumors, if manifested to the required degree within 
a prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2006).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006). 

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

38 C.F.R. §§ 3.307 and 3.309 also provide for the presumption 
of inservice incurrence of prostate cancer for veterans who 
develop this disorder after having had inservice exposure to 
herbicides such as Agent Orange.  In contrast, liver cancer 
is not listed under the special herbicide exposure 
presumption for veterans with certain Vietnam service.  38 
C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 
(1996).

The appellant does not contend, nor is there a factual basis 
in the record, that liver cancer was incurred during service, 
or manifested as a chronic disease within a year thereafter, 
or for several decades after the veteran's discharge from 
service in 1977.  Thus, there is no basis upon which to 
conclude that the veteran's liver cancer was incurred in or 
aggravated during military service, including on a 
presumptive basis.  See 3.303, 3.307, 3.309 (2006).  Also, as 
indicated, liver cancer is not one of the diseases recognized 
by VA as having a positive association with exposure to 
herbicides.  

Rather, the appellant essentially contends that the veteran 
developed prostrate cancer as a result of exposure to Agent 
Orange herbicide during his service in Vietnam.  She believes 
this prostrate cancer spread to the veteran's liver causing 
his liver cancer and ultimate death.  

The Board notes that the veteran's DD-214 and his military 
decorations establish that the veteran had in-country service 
in Vietnam, as required for him to qualify for presumptive 
service connection for prostate cancer based upon possible 
exposure to Agent Orange or other herbicides.  Service 
connection would have been presumed and granted for prostrate 
cancer if the veteran had filed such a claim before he died.  
However, no such claim was initiated.  Moreover, the 
veteran's death certificate lists only liver cancer as his 
cause of death.  Thus, the Board cannot find that the 
veteran's death was caused by prostrate cancer due to 
exposure to herbicides, including Agent Orange, while on 
active duty in Vietnam.  

At RO and Board hearings in July 2004 and December 2006, the 
appellant testified that the veteran had been diagnosed with 
prostate cancer and had undergone a transurethral resection 
in 1985.  She averred that the prostrate cancer was the 
result of herbicide exposure during the veteran's two tours 
in Vietnam.  The appellant further averred that the veteran's 
prostate cancer persisted despite the operation (as he still 
had symptoms of frequent urination) and spread to his liver 
causing liver cancer.  She acknowledged however, that no 
medical professional involved in the treatment of the veteran 
had suggested or indicated such a correlation.

The Board notes that a careful review of the claims file 
shows no documented or specific evidence of a correlation 
between the veteran's earlier prostrate cancer, with 
transurethral resection, and the development of liver cancer.  
The appellant has not proffered any competent medical 
evidence in this regard to support such a claim.  The Board 
notes, rather, that the clinical treatment records 
demonstrated that the 1985 prostrate cancer had been 
successfully resected without reoccurrence, as there were no 
further findings of nodules in the prostate or carcinoma.  
Examination of the rectum in September 2002 was unremarkable.  
Conversely, a strong medical opinion is of record indicating 
that "It is not likely that the prostate cancer materially 
contributed to the veteran's death on November [redacted], 2002 from 
liver cancer."  With no medical evidence supporting the 
appellant's assertion that the liver cancer that caused the 
veteran's death was related to his prostate cancer, and 
strong medical evidence weighing against such a finding, the 
Board cannot grant service connection for the cause of the 
veteran's death.   

The Board has considered the newspaper article submitted in 
support of the appellant's claim.  This article, however, 
does not address the individual specifics of the appellant's 
case.  Hence, it is of minimal probative value.  Sacks v. 
West, 11 Vet. App. 314 (1998)

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A medical 
opinion was requested from a VA physician specializing in 
liver disorders regarding the alleged relationship between 
the veteran's 1985 prostrate cancer and the liver cancer 
diagnosed in 2002.  In an August 2004 report, the physician 
concluded it was not likely prostate cancer materially 
contributed to the veteran' death.  

This medical opinion was based upon a review the veteran's 
claims file and all of the evidence therein.  In the reaching 
this conclusion, the examiner noted that the veteran had been 
diagnosed with carcinoma of the prostrate in 1985, which was 
treated with transurethral resection of the prostate.  The 
needle biopsy in July 2002 of a liver tumor was positive for 
hepatocellular carcinoma, which is a primary tumor of the 
liver.  There was no evidence of a secondary from prostate 
cancer.  In addition, the veteran had not received 
radiotherapy of chemotherapy for the prostate cancer.  Also, 
a September 2002 CT revealed diffuse cirrhotic changes 
associated with multifocal hepatoma.  The examiner further 
noted that the veteran had been treated with antabuse for an 
alcohol problem in March 1976.  A hepatitis C screening in 
September 2002 was negative.  Hepatitis B surface antibodies 
were positive.  Surface antigens and core antibodies were 
negative.  

There is nothing else in the claims file, other than the 
appellant's contentions, which would tend to establish that a 
service-connected disability caused or contributed the 
veteran's death.  The appellant's contentions as to the 
veteran's cause of death, based upon her own beliefs and her 
familiarity with the late veteran's medical history, are not 
entitled to any probative weight.  The record does not show 
that she has received the requisite formal medical training 
and accreditation necessary to make medical diagnoses or 
present opinions regarding issues of medical causation and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, as the disorders which caused or contributed to 
the veteran's death were not shown in service; and the 
preponderance of the probative medical evidence is against 
the appellant's claim that the veteran's liver cancer is 
somehow related to his prostate cancer, service connection 
for the veteran's cause of death must be denied.


B.  Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35, Title 38, United States Code.

Chapter 35 benefits, Survivors' and Dependents' Educational 
Assistance, is a program of education or special restorative 
training that may be authorized for an eligible person, such 
as a surviving spouse, if the applicable criteria are met.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 
C.F.R. § 21.3021(a)(2).

In this case, the veteran did not die as a result of a 
service-connected disability, nor did he have a permanent 
total service-connected disability at the date of his death.  
Thus, the criteria for basic eligibility for Chapter 35 
benefits are not met.  Consequently, the appellant's claim 
fails because of absence of legal merit or lack of 
entitlement under the law.  Where, as here, the law and not 
the evidence is dispositive of the claim, the claim must be 
denied because of lack of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educations Assistance under Chapter 35, Title 38, 
United States Code is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


